 



Exhibit 10.2

 

DARÉ BIOSCIENCE, INC.



NON-EMPLOYEE DIRECTOR COMPENSATION POLICY1

 

 

The board of directors (the “Board”) of Daré Bioscience, Inc. (the “Company”)
has approved a non-employee director compensation policy (this “Policy”).  

Cash Compensation

Under this Policy, the Company will pay its non-employee directors retainers in
cash, unless a director elects to receive his or her retainer for a given
calendar year in the form of awards of unrestricted shares of the Company’s
common stock, as described below.  Each non-employee director will receive a
retainer for service on the Board and for service on each committee of which the
director is a member. The chairmen of the Board and of each committee will
receive higher retainers for such service. The amounts of the retainers are as
follows:

 

 

 

 

Annual Retainer ($)

 

Board of Directors

 

 

 

 

 

 

     Chairman

 

 

 

 

65,000

 

     Member

 

 

 

 

35,000

 

Committees of the Board of Directors

 

 

 

 

 

 

     Audit

 

Chair

 

 

20,000

 

 

 

Member

 

 

7,500

 

     Compensation

 

Chair

 

 

15,000

 

 

 

Member

 

 

5,000

 

     Nominating and Corporate Governance

 

Chair

 

 

10,000

 

 

 

Member

 

 

3,500

 

     Clinical Advisory

 

Chair

 

 

20,000

 

 

 

Member

 

 

10,000

 

 

These retainers are payable in arrears in four equal quarterly installments on
the last day of each quarter, provided that the amount of such payment shall be
prorated for any portion of such quarter during which the director was not
serving.  The Company will also reimburse its non-employee directors for
reasonable travel and other expenses incurred in connection with attending Board
and committee meetings.

Each non-employee director may elect to receive up to 100% of these retainers in
the form of awards of unrestricted shares of the Company’s common stock, issued
on the first trading day of the quarter following the quarter to which the
retainer relates, for a number of shares of the Company’s common stock equal to
(x) the amount of the cash retainer that would otherwise have been payable to
such director on the date of grant divided by (y) the fair market value of the
Company’s common stock on the date of grant.  Directors wishing to make this
election for a given calendar year must make the election on or before the last
day of the prior calendar year, except that the election with respect to
calendar year 2016 and in any year in which a director is newly elected must be
made on or before June 30th of such year or such other date as determined by the
Board.

Equity Compensation

Initial Grants. Each director elected to the Board at the Company’s annual
meeting of stockholders in fiscal year 2018 will receive an option to purchase
45,000 shares of the Company’s common stock (each, an “Initial Grant”). Each
director newly elected to the Board thereafter will receive

 

1 

As approved by the Board on April 9, 2018.

 

--------------------------------------------------------------------------------

 

an Initial Grant. Each Initial Grant will vest as to one-third of the shares of
the Company’s common stock underlying such option on each anniversary of the
grant date until the third anniversary of the grant date, subject to the
director’s continued service as a director, and will become exercisable in full
upon a Change in Control (as defined below). 

Annual Grants. Beginning with the annual meeting of stockholders held in fiscal
year 2019, each director elected to the Board at an annual meeting of
stockholders and that has served on the Board for at least six months will
receive an option to purchase 15,000 shares of the Company’s common stock (each,
an “Annual Grant”). Each Annual Grant will vest in full on the earlier of the
first anniversary of the date of grant or immediately prior to the Company’s
first annual meeting of stockholders occurring after the date of grant, subject
to the director’s continued service as a director, and will become exercisable
in full upon a Change in Control.

Exercise Price. The exercise price of each option granted under this Policy will
equal the fair market value of the Company’s common stock on the date of grant.

Change in Control. For purposes of this Policy, “Change in Control” means the
occurrence, in a single transaction or in a series of related transactions
occurring after the date of grant of the applicable equity award, of any one or
more of the following events: (1) any person or persons acting together becomes
the owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction; (2) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or (3) there is consummated a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company during any twelve month period, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company to an entity, more than fifty percent (50%) of the combined voting power
of the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.  Notwithstanding the above, to the extent that any
interpretation of this definition would otherwise cause the option on or
following a Change in Control to constitute deferred compensation that is
subject to Section 409A of the Internal Revenue Code, and not otherwise exempt
from complying with the provisions of the statute, then a Change in Control
shall only be deemed to occur if the Change in Control also qualifies as a
change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of a corporation’s assets as defined in
Treasury Regulation Section 1.409A-3(i)(5).  No Change in Control will be deemed
to occur because of a sale of assets, merger or other transaction effected
exclusively for the purpose of changing the domicile of the Company.

